Citation Nr: 0924684	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for chronic, erosive gastritis.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to 
September 1972 and from July 1974 to October 1975.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted service connection for chronic, 
erosive gastritis and assigned a 10 percent rating effective 
September 9, 2006, and denied service connection for 
bilateral hearing loss.  Thereafter, in a February 2007 
rating decision, the RO increased the rating for chronic, 
erosive gastritis to 30 percent, effective September 9, 2006.  
As this is not the highest schedular rating for this 
disability, the appeal continues.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2008 and December 2008, after the case was 
certified to the Board on appeal, the Veteran submitted 
additional medical evidence to the Board in support of his 
claims.  This additional evidence has not previously been 
considered by the RO.  

With respect to the effect of the submission of evidence to 
the Board not previously considered by the RO, the Board 
consults 38 C.F.R. § 20.1304 (c).  Any pertinent evidence 
submitted by the Veteran or his representative before the 
Board but not considered by the agency of original 
jurisdiction (AOJ) must be referred to the AOJ for review 
unless the Veteran or his representative waives, in writing, 
such right to AOJ review or the Board determines that the 
benefit(s) to which the evidence relates may be fully allowed 
on appeal without such referral.  Id.

With respect to the additional evidence, in June 2009 the 
Veteran's representative submitted a "LIMITED Waiver of 
Regional Office Review."  Therein the Veteran's 
representative requested that, "[i]f the Board will not grant 
the benefits sought on appeal then the case should be 
remanded to the AOJ for consideration of the additional 
evidence."  As this basically reiterates the provisions of 38 
C.F.R. § 20.1304 (c), it is not a waiver of AOJ consideration 
of the new evidence submitted in November 2008 and December 
2008.  Thus, remand is necessary for consideration of this 
new evidence by the AOJ in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Copies of all outstanding records of 
treatment received by the veteran for the 
disabilities at issue from VA and non-VA 
medical providers should be obtained and 
made part of the record.

2.  Readjudicate the Veteran's claims with 
consideration given to the additional 
medical evidence submitted to the Board in 
November and December 2008.  If any 
benefit sought remains denied, the Veteran 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



